Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered on or about November 21, 2005, dismissing this proceeding for FOIL requests and recalculation of jail time credit, unanimously affirmed, without costs.
Petitioner failed to rebut the District Attorney’s showing that these FOIL requests were duplicative of prior requests that had been denied, where judicial review was dismissed as untimely (Matter of Mendez v New York City Police Dept., 260 AD2d 262 [1999]). Petitioner has also failed to describe the documents sought with sufficient specificity as to permit respondent to identify and locate them (see Public Officers Law § 89 [3]; Mitchell v Slade, 173 AD2d 226, 227 [1991], lv denied 78 NY2d 863 [1991]).
Petitioner’s claim for additional jail-time credit is barred by res judicata. Concur—Tom, J.P., Andrias, Nardelli, Williams and Buckley, JJ.